DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Libin (US PgPub NO 2014/0029859) in view of Karn (US PgPub No. 2017/0214881).
Regarding claim 1, Libin teaches an image capturing apparatus (figure 1A item 130) comprising: a processor (paragraph 0046; processor(s)); and a memory storing a program which, when executed by the processor, causes the image capturing apparatus (paragraphs 0008 – 0009 and 0046; program stored which is executed by a processor) to: perform automatic image capturing of a subject by using an image capturing unit (paragraphs 0005 and 0016; capturing multiple images); control a plurality of images acquired by the automatic image capturing to be recorded in a recording unit (figure 9 items 915 and/or 980 recording images); select deletion candidate images from among the plurality of images recorded in the recording unit, based on a predetermined deletion condition (figures 3 – 5 and 7; images with no-go signs); automatically delete the deletion candidate images (paragraphs 0015 – 0016, 0032, 0034, 0036, and 0041 - 0042; frames with undesired expressions may be deleted by the system).
However, Libin fails to teach perform control so that information about images other than the deletion candidate images, among the plurality of images recorded in the recording unit and including the deletion candidate images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the deletion candidate images are deleted so that the information is displayed on the external apparatus. Karn, on the other hand teaches perform control so that information about images other than the deletion candidate images, among the plurality of images recorded in the recording unit and including the deletion candidate images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the deletion candidate images are deleted so that the information is displayed on the external apparatus.
More specifically, Karn teaches perform control so that information about images other than the specific images, among the plurality of images recorded in the recording unit and including the specific images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the specific images are deleted so that the information is displayed on the external apparatus (figures 6 – 7 and abstract; deleting images after being transferred to external devices; Note when combined with Libin the deletion candidate images will be the deletion candidate images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Karn with the teachings of Libin to have a system of transferring images to external device from the camera thereby improving storage in the camera therefore improving Libin storage.

Regarding claim 5, as mentioned above in the discussion of claim 1, Libin in view of Karn teach all of the limitations of the parent claim.  Additionally, Libin teaches wherein the program when executed by the processor further causes the image capturing apparatus to calculate evaluation information for each of the plurality of images acquired by the automatic image capturing, and wherein the predetermined deletion condition is based on the evaluation information (figures 3 – 5 and 7 also paragraphs 0015 – 0016, 0032, 0034, 0036, and 0041 - 0042; evaluate images and delete condition based on the evaluation).

Regarding claim 6, as mentioned above in the discussion of claim 1, Libin in view of Karn teach all of the limitations of the parent claim.  Additionally, Libin teaches wherein the program when executed by the processor further causes the image capturing apparatus to determine a scene of each of the plurality of images acquired by the automatic image capturing, and wherein the predetermined deletion condition is based on the determined scene (figures 3 – 5 and 7 also paragraphs 0015 – 0016, 0032, 0034, 0036, and 0041 - 0042; evaluate scene of images and delete condition based on the evaluation of scene).

Regarding claim 7, as mentioned above in the discussion of claim 6, Libin in view of Karn teach all of the limitations of the parent claim.  Additionally, Libin teaches wherein the predetermined deletion condition is a condition for deleting the deletion candidate images so that, for each of the scenes, at least one of the deletion candidate images remains in the recording unit (figures 3 – 5 and 7 also paragraphs 0015 – 0016, 0032, 0034, 0036, and 0041 - 0042; evaluate scene of images and delete condition based on the evaluation of scene wherein at least one of the deletion candidate images remains in the recording unit).

Regarding claim 8, as mentioned above in the discussion of claim 6, Libin in view of Karn teach all of the limitations of the parent claim.  Additionally, Libin teaches wherein the scene is determined based on an image capturing time interval at which the automatic image capturing is performed (figures 3 – 5 and 7 also paragraphs 0015 – 0016, 0032, 0034, 0036, and 0041 - 0042; evaluate scene of images and delete condition based on the evaluation of scene wherein based on an image capturing time interval of capturing at which the automatic image capturing is performed).

Regarding claim 9, as mentioned above in the discussion of claim 6, Libin in view of Karn teach all of the limitations of the parent claim.  Additionally, Libin teaches wherein the scene is determined based on a type of the subject or a number of the subjects (figures 3 – 5 and 7 also paragraphs 0032; face detection).

Regarding claim 10, as mentioned above in the discussion of claim 6, Libin in view of Karn teach all of the limitations of the parent claim.  Additionally, Libin teaches wherein the scene is determined based on an installation state of the image capturing apparatus (figures 3 – 5 and 7; angle of capturing of face).

Regarding claim 11, as mentioned above in the discussion of claim 6, Libin in view of Karn teach all of the limitations of the parent claim.  Additionally, Libin teaches wherein the program when executed by the processor further causes the image capturing apparatus to drive an optical axis of the image capturing unit in a pan direction, and wherein the scene is determined based on a pan angle at which the optical axis is driven (paragraph 0017 also figures 3 – 5 and 7 also figure 9 item 945; image capturing unit in a pan direction).

Regarding claim 12, Libin teaches a method for controlling (figure 9) an image capturing apparatus (figure 1A item 130), the method comprising: performing automatic image capturing of a subject by using an image capturing unit (paragraphs 0005 and 0016; capturing multiple images); controlling a plurality of images acquired by the automatic image capturing to be recorded in a recording unit (figure 9 items 915 and/or 980 recording images); selecting deletion candidate images from among the plurality of images recorded in the recording unit, based on a predetermined deletion condition (figures 3 – 5 and 7; images with no-go signs); automatically deleting the deletion candidate images (paragraphs 0015 – 0016, 0032, 0034, 0036, and 0041 - 0042; frames with undesired expressions may be deleted by the system).
However, Libin fails to teach performing control so that information about images other than the deletion candidate images, among the plurality of images recorded in the recording unit and including the deletion candidate images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the deletion candidate images are deleted so that the information is displayed on the external apparatus. Karn, on the other hand teaches performing control so that information about images other than the deletion candidate images, among the plurality of images recorded in the recording unit and including the deletion candidate images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the deletion candidate images are deleted so that the information is displayed on the external apparatus.
More specifically, Karn teaches performing control so that information about images other than the specific images, among the plurality of images recorded in the recording unit and including the specific images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the specific images are deleted so that the information is displayed on the external apparatus (figures 6 – 7 and abstract; deleting images after being transferred to external devices; Note when combined with Libin the deletion candidate images will be the deletion candidate images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Karn with the teachings of Libin to have a system of transferring images to external device from the camera thereby improving storage in the camera therefore improving Libin storage.

Regarding claim 13, Libin teaches a non-transitory computer-readable recording medium storing a program (paragraphs 0008 – 0009 and 0046; non-transitory program stored which is executed by a processor) for causing a computer to execute a method (figure 9) for controlling an image capturing apparatus (figure 1A item 130), the method comprising: performing automatic image capturing of a subject by using an image capturing unit (paragraphs 0005 and 0016; capturing multiple images); controlling a plurality of images acquired by the automatic image capturing to be recorded in a recording unit (figure 9 items 915 and/or 980 recording images); selecting deletion candidate images from among the plurality of images recorded in the recording unit, based on a predetermined deletion condition (figures 3 – 5 and 7; images with no-go signs); automatically deleting the deletion candidate images (paragraphs 0015 – 0016, 0032, 0034, 0036, and 0041 - 0042; frames with undesired expressions may be deleted by the system).
However, Libin fails to teach performing control so that information about images other than the deletion candidate images, among the plurality of images recorded in the recording unit and including the deletion candidate images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the deletion candidate images are deleted so that the information is displayed on the external apparatus. Karn, on the other hand teaches performing control so that information about images other than the deletion candidate images, among the plurality of images recorded in the recording unit and including the deletion candidate images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the deletion candidate images are deleted so that the information is displayed on the external apparatus.
More specifically, Karn teaches performing control so that information about images other than the specific images, among the plurality of images recorded in the recording unit and including the specific images before being automatically deleted, is transmitted to an external apparatus via a communication unit before the specific images are deleted so that the information is displayed on the external apparatus (figures 6 – 7 and abstract; deleting images after being transferred to external devices; Note when combined with Libin the deletion candidate images will be the deletion candidate images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Karn with the teachings of Libin to have a system of transferring images to external device from the camera thereby improving storage in the camera therefore improving Libin storage.

Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  “wherein in a case where a predetermined image capturing condition is satisfied, the automatic image capturing of the subject is performed, and wherein in a case where a remaining storage capacity of the recording unit is less than a predetermined capacity after the information is transmitted to the external apparatus, the deletion candidate images are deleted from the plurality of images recorded in the recording unit” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 3 - 4, these claims are also objected to as being dependent from objected claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown (US PgPub No. 2018/0091728) teaches deleting some images.
Foster (US patent No. 9,906,610) teaches deleting some images.
Oks (US PgPub No. 2009/0284621) teaches deleting some images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/16/2022